Marshall, J.
(dissenting). In my opinion this case is clearly ruled in favor of respondent by Wiskie v. Montello G. Co. 111 Wis. 443, 87 N. W. 461, and tbe principle there referred to exempting tbe master from tbe consequences to one servant from tbe negligence of bis fellow-servant. Tbe trial judge doubtless supposed, as well in my opinion be might, that there was no fair way of distinguishing tbe two cases or escaping tbe effect of tbe principle.
Tbe logic indulged in, by my brethren, has support in some jurisdictions, but was repudiated by this court at quite an early day, and such repudiation has been uniformly adhered to.
I will say, in passing, that I have not tbe slightest idea tbe court now intends to adopt tbe doctrine which its opinion, as it seems, will be regarded as promulgating. At some future time tbe apparent departure from tbe long-traveled road will be corrected.
This case goes upon tbe theory that employment in a general enterprise may be, or, to put it stronger, is necessarily, divided up into different tasks, services, or departments, according to character, grade, and degree of danger, and that, in tbe law of negligence, fellowship in one branch of a general employment does not extend to those employed in tbe other.
Now wide tbe doctrine stated is from tbe rule prevailing *452in. this state, which is so familiar that it hardly need be stated, must be apparent at once.
Neither grade of work, particularity of group, within a broad general class of employees in a particular proprietor’s business, nor degree of danger, nor rank of employment, is the test of fellowship between servants, in the law of negligence. The sole test is whether the persons concerned are employed in the same general enterprise to accomplish the same general purpose by the same master under the same general control, regardless of whether they are, at the particular time, engaged in the same branch of the work or not. Toner v. C., M. & St. P. R. Co. 69 Wis. 188, 198, 31 N. W. 104, 33 N. W. 433.
A station agent employed in a widely different branch of the business of operating a railroad from a train crew, the latter from a track crew, and that one from the roundhouse crew, all being in the common employment of operating the railroad, the engineer on the locomotive and the most humble trainman, the trackman wielding his shovel, the station agent, the most common workman moving freight about the depot, are fellow-servants. Toner v. C., M. & St. P. R. Co., supra; Cooper v. M. & P. du C. R. Co. 23 Wis. 668; Howland v. M., L. S. & W. R. Co. 54 Wis. 226, 230, 11 N. W. 529; Pease v. C. & N. W. R. Co. 61 Wis. 163, 20 N. W. 908; Peschel v. C., M. & St. P. R. Co. 62 Wis. 338, 349, 21 N. W. 269; Albrecht v. C. & N. W. R. Co. 108 Wis. 530, 84 N. W. 88, 53 L. R. A. 653; MacCarthy v. Whitcomb, 110 Wis. 113, 85 N. W. 707. Those cases amply illustrate all I have said. All these are held fellow-servants: A shoveler in a gravel pit and a train conductor. Naylor v. C. & N. W. R. Co. 53 Wis. 661, 11 N. W. 24. A snow shoveler and a member of a train crew. Howland v. M., L. S. & W. R. Co., supra. The foreman and men engaged under him, whom he has full power to direct. Peschel v. C., M. & St. P. R. Co., supra. The track-repair crew and the members of a crew on a passing train. *453Toner v. C., M. & St. P. R. Co., supra. The train crew on one train with tbe train crew on another. MacOarthy v. Whitcomb, supra. Tbe men wbo load coal on locomotive tenders and tbe track walker injured by coal dropping from tbe tender. Schultz v. C. & N. W. R. Co. 67 Wis. 616, 31 N. W. 321.
Perhaps as striking an illustration as any case that can be cited is Cooper v. M. & P. du C. R. Co., supra. It has been many, many times approved. Tbe person injured, as said in Heine v. C. & N. W. R. Co. 58 Wis. 525, 17 N. W. 420, was engaged in a branch of tbe service not in any way connected with that in which tbe negligent employee causing tbe injury was engaged. Tbe particular work of tbe one bad no connection whatever with tbe particular work of tbe other,, except tbe two services were in departments of tbe general business of operating tbe railroad.
It seems useless to pursue tbe matter further. Here, at tbe best for appellant, be was engaged in one branch and tbe blaster in another of tbe general business of a common employment of preparing tbe ground for tbe foundation of a mill. They came much nearer being engaged in tbe same particular work, if that was a legitimate test, than tbe injured and tbe injurer in any of tbe cases referred to.
Tbe idea that an industrial operation under an employer is subject to be divided into specific tasks or departments according to kind of work, whether of common or expert character, so as to make corresponding divisions as to fellowship, has no support in our jurisprudence.
Let it be conceded, for tbe purposes of tbe case, that tbe specific work of doing tbe blasting was' delegated wholly to Spanbauer, while the work of making tbe boles for him to place tbe dynamite in and of excavating after tbe blasts were discharged was delegated to others, including appellant. Concede if we may, as my brethren say, that tbe two kinds of work were widely different, one being of a common and tbe *454other of an expert character. Also concede, for now, that the particular service of one was distinct from that of the other and that they were different in nature and hazards and dangers. If those- features, under the rule prevailing here, suggest want of fellowship, I do not understand the rule.
True, say my brethren, “they [Spanbauer and appellant]' both served a common master and occupied the same place while performing their respective duties, but they were engaged in independent employments in the construction of the mill.” That is, as I understand it, they were engaged in different tasks of the general work of construction. That concession, within all our cases, instead of indicating want of fellowship indicates right the contrary, as I understand our decisions.
As the opinion goes: ‘Plaintiff was the servant of defendant and was not engaged in the operation of blasting with Spanbauer, who, . . . alone, was the blaster,’ thus suggesting, as before indicated, that a general employment is divisible into numerous special tasks as to fellowships. Where there is warrant for that suggestion I do not know.
I think the ruling of the learned trial court was right and the judgment should be affirmed.